DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply filed 2/5/21 consists of amending claims 16,21,25,28 and remarks related to rejection of claims.
Allowable Subject Matter
Claims 16-30 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or suggest a method of calibrating a vehicle control unit as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L DEBERADINIS whose telephone number is (571)272-2049.  The examiner can normally be reached on 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

                                                                                                                                                                                                   February 17, 2021





/ROBERT L DEBERADINIS/  Primary Examiner, Art Unit 2836